 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 1 of 15                    PageID 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION

CANDI CAMPBELL,
                                                    Case No.
       Plaintiff,
vs.

WADE CLAYTON, DDS, PA, PLLC d/b/a
BELLANO DENTAL HEALTH,
a Tennessee Profit Corporation,
CMG ASSOCIATES, LLC d/b/a
BELLANO DENTAL HEALTH,
a Tennessee Profit Corporation,
WADE CLAYTON, Individually,
JEFFREY GARDINO, Individually, and
ANDREW MEFFORD, Individually,

       Defendants.
                                     /

                       COMPLAINT and DEMAND FOR JURY TRIAL

       Plaintiff, CANDI CAMPBELL (hereinafter “Plaintiff”), files this action against Defendants,

WADE CLAYTON, DDS, PA, PLLC d/b/a BELLANO DENTAL HEALTH, a Tennessee Profit

Corporation (“WADE CLAYTON, DDS”), CMG ASSOCIATES, LLC d/b/a BELLANO DENTAL

HEALTH, a Tennessee Profit Corporation (“CMG ASSOCIATES”) WADE CLAYTON

(“CLAYTON”), individually, JEFFREY GARDINO (“GARDINO”), individually, and ANDREW

MEFFORD (“MEFFORD”), individually, (collectively, “Defendants”), for unpaid minimum wages,

overtime compensation, liquidated damages, and other relief under the Fair Labor Standards Act, as

amended, 29 U.S.C. §216(b) (the “FLSA”).

                                         NATURE OF SUIT

       1.      The FLSA was passed by Congress in 1938. The principal Congressional purpose in

enacting the FLSA was to protect all covered workers from substandard wages and oppressive

working hours, labor conditions that are detrimental to maintenance of minimum standards of living
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 2 of 15                         PageID 2



necessary for health, efficiency, and general well-being of workers. Barrentine v. Arkansas-Best

Freight System, Inc., 450 U.S. 728, 739, 101 S. Ct. 1437, 1444 (1981).

       2.      The liquidated damage provision of the FLSA constitutes a Congressional

recognition that failure to pay statutory minimum wage on time may be so detrimental to

maintenance of minimum standard of living necessary for health, efficiency, and general well-being

of workers and to the free flow of commerce, that double payment must be made in event of delay in

order to insure restoration of worker to that minimum standard of well-being. Brooklyn v. Sav. Bank

v. O’Neil, 324 U.S. 697, 707-08, 65 S. Ct. 895, 902 (1945).

       3.      This action is brought by Plaintiff under the FLSA to recover unpaid minimum

wages, overtime compensation, liquidated damage, and reasonable attorney’s fees and costs from

Defendants.

                                         JURISDICTION

       4.      Jurisdiction in this Court is proper as the claims are brought pursuant to the FLSA, as

amended 29 U.S.C. §201, et seq. to recover unpaid minimum wages, overtime compensation, an

additional equal amount as liquidated damages, and reasonable attorney’s fees and costs.

       5.      The United States District Court for the Western District of Tennessee has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. §1331 because this suit raises

federal questions under the FLSA.

       6.      The jurisdiction of the Court over this controversy is proper pursuant to 29 U.S.C.

§1331, as Plaintiff’s claims arise under 29 U.S.C. §216(b).

                                              VENUE

       7.      Venue lies properly within this Court under 28 U.S.C. §§1391(b)(1) and (c)(2),

because the State of Tennessee has personal jurisdiction over Defendants and Defendants therefore

“reside” in Tennessee.



                                                  2
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 3 of 15                          PageID 3



        8.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 because Plaintiff

either worked for Defendants within this district during the relevant time period subject to this

Complaint and/or Defendants maintained a business operation within this district.

        9.      Since a substantial part of the acts complained of herein were committed and had

their principal effect against Plaintiff within this jurisdiction; venue is proper in this Court pursuant

to 28 U.S.C. §1391.

                                              PARTIES

        10.     At all material times hereto, Defendant, WADE CLAYTON, DDS was a for-profit

corporation that operates and conducts business in Memphis (Shelby County), Tennessee.

        11.     At all material times hereto, Defendant, CMG ASSOCIATES was a for-profit

corporation that operates and conducts business in Memphis (Shelby County), Tennessee.

        12.     At all material times hereto, Defendant CLAYTON was in individual resident of the

state of Tennessee.

        13.     At all times material hereto, Defendant CLAYTON was an “employer” as defined by

29 U.S.C. § 201. et seq.

        14.     At all times material hereto, Defendant CLAYTON was a partial owner and partner

of WADE CLAYTON, DDS.

        15.     At all times material hereto, Defendant CLAYTON was a partial owner and partner

of CMG ASSOCIATES.

        16.     At all times material hereto, Defendant CLAYTON had the authority to hire and fire

employees of WADE CLAYTON, DDS.

        17.     At all times material hereto, Defendant CLAYTON had the authority to hire and fire

employees of CMG ASSOCIATES.




                                                   3
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 4 of 15                   PageID 4



       18.     At all times material hereto, Defendant CLAYTON regularly determined the rates of

pay for the employees of WADE CLAYTON, DDS.

       19.     At all times material hereto, Defendant CLAYTON regularly determined the rates of

pay for the employees of CMG ASSOCIATES.

       20.     At all times material hereto, Defendant CLAYTON regularly determined the work

schedules for the employees of WADE CLAYTON, DDS.

       21.     At all times material hereto, Defendant CLAYTON regularly determined the work

schedules for the employees of CMG ASSOCIATES.

       22.     At all times material hereto, Defendant CLAYTON controlled the finances and

operations of WADE CLAYTON, DDS.

       23.     At all times material hereto, Defendant CLAYTON controlled the finances and

operations of CMG ASSOCIATES.

       24.     At all material times hereto, Defendant GARDINO was in individual resident of the

state of Tennessee.

       25.     At all times material hereto, Defendant GARDINO was an “employer” as defined by

29 U.S.C. § 201. et seq.

       26.     At all times material hereto, Defendant GARDINO was a partial owner and CEO of

WADE CLAYTON, DDS.

       27.     At all times material hereto, Defendant GARDINO was a partial owner and CEO

CMG ASSOCIATES.

       28.     At all times material hereto, Defendant GARDINO had the authority to hire and fire

employees of CMG ASSOCIATES.

       29.     At all times material hereto, Defendant GARDINO regularly determined the rates of

pay for the employees of WADE CLAYTON, DDS.



                                               4
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 5 of 15                   PageID 5



       30.     At all times material hereto, Defendant GARDINO regularly determined the rates of

pay for the employees of CMG ASSOCIATES.

       31.     At all times material hereto, Defendant GARDINO regularly determined the work

schedules for the employees of WADE CLAYTON, DDS.

       32.     At all times material hereto, Defendant GARDINO regularly determined the work

schedules for the employees of CMG ASSOCIATES.

       33.     At all times material hereto, Defendant GARDINO controlled the finances and

operations of WADE CLAYTON, DDS.

       34.     At all times material hereto, Defendant GARDINO controlled the finances and

operations of CMG ASSOCIATES.

       35.     At all material times hereto, Defendant MEFFORD was in individual resident of the

state of Tennessee.

       36.     At all times material hereto, Defendant MEFFORD was an “employer” as defined by

29 U.S.C. § 201. et seq.

       37.     At all times material hereto, Defendant MEFFORD was a partial owner and partner

of WADE CLAYTON, DDS.

       38.     At all times material hereto, Defendant MEFFORD was a partial owner and partner

of CMG ASSOCIATES.

       39.     At all times material hereto, Defendant MEFFORD had the authority to hire and fire

employees of WADE CLAYTON, DDS.

       40.     At all times material hereto, Defendant MEFFORD had the authority to hire and fire

employees of CMG ASSOCIATES.

       41.     At all times material hereto, Defendant MEFFORD regularly determined the rates of

pay for the employees of WADE CLAYTON, DDS.



                                               5
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 6 of 15                     PageID 6



       42.      At all times material hereto, Defendant MEFFORD regularly determined the rates of

pay for the employees of CMG ASSOCIATES.

       43.      At all times material hereto, Defendant MEFFORD regularly determined the work

schedules for the employees of WADE CLAYTON, DDS.

       44.      At all times material hereto, Defendant MEFFORD regularly determined the work

schedules for the employees of CMG ASSOCIATES.

       45.      Plaintiff was and continues to be a resident of Brighton (Tipton County), Tennessee

and worked as an administrative director for Defendants in Memphis (Shelby County), Tennessee.

                                            COVERAGE

       46.      At all material times hereto (2015-2018), Plaintiff was an "employee" within the

meaning of the FLSA.

       47.      At all material times hereto (2015-2019), Plaintiff was "engaged in commerce" within

the meaning of §6 and §7 of the FLSA.

       48.      At all material times hereto (2015-2018), Plaintiff was "engaged in commerce" and

subject to individual coverage under the FLSA in that she:

             a) Operated instrumentalities of commerce;

             b) Transported goods in commerce;

             c) Used channels of commerce;

             d) Communicated across state lines; and/or

             e) Performed work essential to any of the preceding activities.

       49.      At all material times hereto (2015-2018), the work performed by Plaintiff was

directly essential to the operations performed by Defendants.

       50.      At all material times hereto (2015-2018), Defendant, WADE CLAYTON, DDS was

the "employer" within the meaning of the FLSA.



                                                   6
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 7 of 15                         PageID 7



       51.     Based upon information and belief, Defendant, WADE CLAYTON, DDS earned

gross revenues of at least Five Hundred Thousand and 0/100 dollars ($500,000.00) per annum at all

material times hereto.

       52.     At all material times hereto (2015-2018), Defendant, WADE CLAYTON, DDS was,

is and continues to be, an "enterprise engaged in commerce" within the meaning of the FLSA.

       53.     At all material times hereto (2015-2018), Defendant, WADE CLAYTON, DDS was

an enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

       54.     At all material times hereto (2015-2018), Defendant, WADE CLAYTON, DDS

employed two (2) or more employees engaged in interstate commerce in that said enterprise has had

two (2) or more employees handling, selling, or otherwise working on goods or materials that have

been moved in or produced for commerce by any person such as office supplies, building

maintenance supplies, tools and equipment, etc.

       55.     Defendant, WADE CLAYTON, DDS and its officers and agencies are responsible

under the United States Constitution, federal law and regulations for the establishment and

administration of personnel, employment and compensation policies and practices and for applying

to Plaintiff the provisions of the FLSA and other applicable federal pay and compensation statutes

and regulations.

       56.     At all material times hereto (2015-2018), Defendant, WADE CLAYTON, DDS failed

to comply with 29 U.S.C. §§207, because Plaintiff performed services for Defendant for which no

provisions were made by Defendant to properly pay Plaintiff for those all hours worked in excess of

forty (40) within a work week.

       57.     Upon information and belief, a complete set of records, to the extent that any exist,

concerning the number of hours worked by Plaintiff and amounts paid to Plaintiff, are in the possession,

custody and control of Defendant, WADE CLAYTON, DDS.



                                                   7
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 8 of 15                         PageID 8



        58.       Starting in 2018, Defendant, CMG ASSOCIATES was the "employer" within the

meaning of the FLSA.

        59.       Based upon information and belief, Defendant, CMG ASSOCIATES earned gross

revenues of at least Five Hundred Thousand and 0/100 dollars ($500,000.00) per annum at all

material times hereto.

        60.       Starting in 2018, Defendant, CMG ASSOCIATES was, is and continues to be, an

"enterprise engaged in commerce" within the meaning of the FLSA.

        61.       Starting in 2018, Defendant, CMG ASSOCIATES was an enterprise covered by the

FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

        62.       Starting in 2018, Defendant, CMG ASSOCIATES employed two (2) or more

employees engaged in interstate commerce in that said enterprise has had two (2) or more employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person such as office supplies, building maintenance supplies, tools and

equipment, etc.

        63.       Defendant, CMG ASSOCIATES and its officers and agencies are responsible under

the United States Constitution, federal law and regulations for the establishment and administration

of personnel, employment and compensation policies and practices and for applying to Plaintiff the

provisions of the FLSA and other applicable federal pay and compensation statutes and regulations.

        64.       Starting in 2018, Defendant, CMG ASSOCIATES failed to comply with 29 U.S.C.

§§207, because Plaintiff performed services for Defendant for which no provisions were made by

Defendant to properly pay Plaintiff for those all hours worked in excess of forty (40) within a work

week.

        65.       Upon information and belief, a complete set of records, to the extent that any exist,

concerning the number of hours worked by Plaintiff and amounts paid to Plaintiff, are in the possession,



                                                    8
 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 9 of 15                  PageID 9



custody and control of Defendant, CMG ASSOCIATES.

                                   FACTUAL ALLEGATIONS

       66.     Defendant, WADE CLAYTON, DDS in conjunction with Defendant, CMG

ASSOCIATES own and operate three dental offices that do business as Bellano Dental Health.

       67.     Based on information and belief, Defendant WADE CLAYTON, DDS owns the

Bellano Dental Health offices located at 2705 Appling Road, Memphis Tennessee 38133(“Appling”)

and 1329 Cordova Cove, Germantown, Tennessee 38138 (“Germantown”).

       68.     Based on information and belief, Defendant CMG ASSOICATES owns the Bellano

Dental Health office located at 5336 Estate Office Drive, Memphis Tennessee, 38119 (“East

Memphis”).

       69.     On Bellano Dental Health’s website, Defendants CLAYTON and MEFFORD are

listed as dentists and partners of Bellano Dental Health, and Defendant GARDINO is listed as the

Chief Executive Officer.

       70.     Defendant CLAYTON manages and exercises significant control over all three

Bellano Dental Health locations.

       71.     Defendant MEFFORD manages and exercises significant control over all three

Bellano Dental Health locations.

       72.     Defendant GARDINO manages and exercises significant control over all three

Bellano Dental Health locations.

       73.     Defendants implement and enforce the same policies and procedures in all three

Bellano Dental Health locations.

       74.     In approximately 2015, Plaintiff, CANDI CAMPBELL was hired to work as the

“administrative director” for Bellano Dental Health.




                                                  9
Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 10 of 15                         PageID 10



        75.     At the time Plaintiff was hired, Bellano Dental Health only operated two dental

offices, Appling and Germantown.

        76.     While Plaintiff primarily worked out of Defendants’ Appling location, Plaintiff was

responsible for the administrative functions for the Germantown location as well.

        77.     In approximately 2018, Defendants opened the third, East Memphis, Bellano Dental

Health location.

        78.     The East Memphis location was incorporated separately as CMG ASSOCIATES.

        79.     When Defendants’ East Memphis location opened, Plaintiff became responsible for

the administrative functions there as well.

        80.     Defendants required Plaintiff to travel between the Appling and East Memphis office

on a regular basis, and often during the same day.

        81.     Several of Defendants employees work in more than one Bellano Dental Health

location.

        82.     Plaintiff maintained her position, performing the administrative functions for all three

locations until she resigned from her employment in May 2018.

        83.     Plaintiff’s duties included, but were not limited to, handling issues with insurance,

billing, human resources, and making bank deposits.

        84.     Throughout the duration of her employment, Plaintiff was required to, and did,

perform work off-the-clock.

        85.     Some examples of the work that Plaintiff performed off-the-clock include, but are not

limited to, travelling between the Appling and East Memphis office during the same day; making

bank deposits after clocking out for the day; and performing work remotely from her home.

        86.     Additionally, Defendants did not provide Plaintiff with a time-clock, or time

recording mechanism at the East Memphis location.



                                                  10
Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 11 of 15                         PageID 11



          87.   Therefore, all hours for which Plaintiff performed work at the East Memphis location

were off-the-clock.

          88.   Defendants were aware that Plaintiff performed work off-the-clock.

          89.   In fact, Plaintiff resigned after she was advised that Defendants would not be paying

her for the hours that she worked off-the-clock at the East Memphis location.

          90.   Throughout the duration of her employment, Plaintiff was compensated at an hourly

rate of pay.

          91.   Throughout the duration of her employment, Plaintiff worked over forty (40) hours

per work week on a regular basis.

          92.   However, due to the fact that Plaintiff was required to work off-the-clock, Defendants

failed to pay Plaintiff at least the applicable minimum wage for all of the hours that she worked each

week.

          93.   Moreover, Defendant did not compensate Plaintiff at a rate that was one and one half

times her regular rate of pay for all of the hours that she worked over forty (40) each week.

          94.   Throughout the duration of her employment, Plaintiff was a non-exempt employee

and Defendants were required to adhere to the minimum wage and overtime provisions of the FLSA.

          95.   Defendants knowingly and willfully failed to compensate Plaintiff in accordance with

the FLSA.

                                             COUNT I
                                     VIOLATION OF 29 U.S.C. §207
                                     OVERTIME COMPENSATION

          96.   Plaintiff realleges and reincorporates paragraphs 1 through 95 as if fully set forth

herein.

          97.   Plaintiff worked in excess of forty (40) hours in most, if not all, work weeks.

          98.   Plaintiff was not properly compensated at the statutory rate of one and one-half


                                                  11
Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 12 of 15                        PageID 12




times her regular rate of pay for the hours she worked in excess of forty (40) hours each

workweek.

          99.    Plaintiff is entitled to be paid at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

          100.   At all times material hereto, Defendants failed, and continue to fail, to maintain

proper time records as mandated by the FLSA.

          101.   Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of

one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

hours per weeks when it knew, or should have known, such was, and is due.

          102.   Defendants have failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

under the FLSA.

          103.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

          104.   Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

                                             COUNT II
                                     VIOLATION OF 29 U.S.C. § 206
                                         MINIMUM WAGE

          105.   Plaintiff re-alleges and reincorporates paragraphs 1 through 95 as if fully set forth

herein.

          106.   Plaintiff is entitled to be paid minimum wage for all weeks worked during her

employment with Defendants.



                                                  12
Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 13 of 15                     PageID 13




       107.    Defendants failed to pay Plaintiff minimum wage in one or more work weeks.

       108.    Defendants had specific knowledge that it was paying sub-minimum wages to

Plaintiff, but still failed to pay Plaintiff at least the applicable minimum wage for all hours that

she worked in a work week.

       109.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

and continues to suffer damages and lost compensation for unpaid minimum wages, plus

liquidated damages.

       110.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

against the Defendants:

           a. An Order granting judgment in favor of Plaintiff and against Defendants and

               awarding Plaintiff the full amount of damages and liquidated damages available

               by law;

           b. Overtime compensation for all hours worked over forty in a work week at the

               applicable time and one-half rate;

           c. All unpaid minimum wages at the applicable minimum wage rate;

           d. An equal amount of all owed wages as liquidated damages as allowed under the

               FLSA;

           e. Awarding Plaintiff pre-judgment and/or post-judgment interest;

           f. Reasonable attorney’s fees, costs and expenses of this action as provided by

               statute; and



                                                13
Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 14 of 15                  PageID 14




        g. Such other relief to which Plaintiff may be entitled, at law or in equity.

                               DEMAND FOR JURY TRIAL

     Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

     DATED, this 18th day of August, 2020.

                                            Respectfully submitted,

                                            /s/ Chanelle J. Ventura
                                            Chanelle J. Ventura
                                            Florida Bar No. 1002876
                                            Morgan & Morgan, P.A.
                                            8151 Peters Road, Suite 4000
                                            Plantation, FL 33324
                                            Tel: (954) 318-0268; Fax: (954) 327-3013
                                            Email: CVentura@forthepeople.com

                                            Counsel for Plaintiff




                                               14
                                                         kiftiiiiinim        w   miw



 Case 2:20-cv-02619-JTF-atc Document 1 Filed 08/18/20 Page 15 of 15                            PageID 15




             Florida ^
STATE OF TENNESSEE

COUNTY OF      0 )<e\ |oOS<ft


        I , CAND1 CAMPBELL, declare under penalty of perjury, pursuant to 28 U.S.C. §1746 that
the factual allegations in this Complaint are true and correct based on my personal knowledg .
                                                                                            e




DATE:
           ^ ^ Z^   ~
                                                 CAND1 CAMPBELL; PLAINTIFF


                                                                                                           m       U



                      *
              AtYtiffi fffllli                                                                                                J       S
                                                                                                                                      <


Before me,
Public in and for OKA I > >
State of Florida       .
                         (£ < (1
                         personally
                                     a Notary
                                      County,
                                    appeared                                AMY L COLLINS
                                                                                                           v   %   u
                                                                                                                       - . vr-.   *       w
                                                                                                                                              *
                                                                                                                                               •


Cdftri i Campbell and he being first duly                             Utv Public - State of Florida
                                                               irX&* 0Commissio  n # HH 17681
sworn by me upon his oath, says that the facts                            My Commission Expires
alleged in theforegoingjnstrumentgretrue.                                     July 05, 2024


 (SEAL )    (Signed )
                                                                                                      -                ->v-   *
                                                                                                                                  -A
                         NOT      PU0OC




                                                    15
